The plaintiff in error, Wm. Henry, was convicted in the district court of Canadian county of the crime of grand larceny, and was sentenced to serve a term of three years imprisonment in the state penitentiary. The judgment and sentence was entered June 1st, 1911. An appeal was perfected by filing in this court November 25th, 1911, a petition in error with case-made. *Page 716 
No briefs have been filed, and when the case was called on the regular assignment, this term, no appearance was made on behalf of plaintiff in error.
The attorney general has filed a motion to affirm the judgment for failure to prosecute the appeal.
Where no briefs have been filed, or oral argument made, we do not consider it the duty of this court to make an examination of the transcript of the testimony to determine whether or not the trial court erred in the admission or rejection of testimony. We have examined the information, the instructions of the court, and the judgment and sentence, and we find no prejudicial error. The motion to affirm is sustained, and the judgment of the district court of Canadian county is affirmed.